Citation Nr: 1435294	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970 and from January 1975 to April 1980.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was before the Board in June 2012, the Board remanded the claim for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

In June 2012 the Board referred the issues of service connection for a neck disability and hypertension to the originating agency for appropriate action.  The record before the Board does not show that the originating agency has addressed these issues.  Therefore, they are once again referred to the originating agency for appropriate action.  


FINDING OF FACT

Throughout the initial rating period, the Veteran has not had penile deformity.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letters sent in February 2006 and March 2006, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Additionally, the Veteran was afforded a VA examination in August 2012.  The Board finds the VA examination report adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  In this regard, the Board notes that the VA examiner provided all information required for rating purposes.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Deformity of the penis with erectile dysfunction warrants a 20 percent evaluation. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In a September 2006 VA genitourinary examination report, the Veteran reported erectile dysfunction with no erections possible, and noted an uncircumcised penis within the range of normal limits.  

A November 2007 VA Agent Orange examination report notes that the Veteran had erectile dysfunction.

In a March 2008 VA genitourinary examination, the Veteran reported undergoing a total prostatectomy after a 2004 diagnosis of prostate cancer in 2004, and that he had not had an erection since surgery.  The VA examiner noted the penis was normal in size, with no tenderness, discharge, or deformity.

In a VA Form 9 dated in August 2008, the Veteran contended a 20 percent rating for erectile dysfunction was warranted because the shape and size of his penis was not the same as it was before he had surgery for service-connected prostate cancer.

In a July 2009 VA examination, the Veteran reported erectile dysfunction and deferred genitourinary examination.

In a June 2012 Board remand, the Board directed that the Veteran be another VA examination to determine whether penile deformity was present.  

In an August 2012 VA examination report, the examiner indicated that the Veteran had erectile dysfunction related to radical prostatectomy for prostate cancer.  On physical examination, the examiner found the penis was normal and the testes were abnormal, with the right testicle one-half to one-third normal size, considerably softer than normal, and the left testicle one-third or less normal size, considerably softer than normal.  The VA examiner remarked that the Veteran did not have a penis deformity.

While the Veteran's representative asserts that the August 2012 examiner was not licensed to practice medicine in Alabama at the time of the examination, VA examinations and VA authorized examinations are conducted for the sake of evaluation for compensation and pension, and not for treatment purposes.  Thus, a medical license is not required.  The Board has no reason to believe that the examiner lacks the expertise required to determine whether penile deformity is present.

The Veteran has been granted service connection for erectile dysfunction, and he is in receipt of special monthly compensation for loss of use of a creative organ.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  The Board acknowledges that the Veteran is able to observe changes in size and shape of his penis; however, the Board statements to the effect that he has penile deformity are self-serving and are not corroborated by any other evidence.  The objective medical evidence uniformly shows that he does not have penile deformity.  Consequently, the Board must conclude that the disability is properly evaluated as noncompensably disabling under the schedular criteria.

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.
 

ORDER

A compensable rating for erectile dysfunction is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


